UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 1, 2014 Astec Industries, Inc. (Exact name of registrant as specified in its charter) Tennessee 001-11595 62-0873631 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1725 Shepherd Road Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (423) 899-5898 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. Other Events. On April 1, 2014 Astec Industries issued a press release announcing the acquisition of Telestack Ltd for $36 million.Telestack, located in Omagh, Northern Ireland, specializes in the complete in-house design, manufacture, installation and commissioning of a complete line of material handling systems used extensively in the port, aggregate and mining industries.A copy of this press release is furnished as Exhibit99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits (d)Exhibits 99.1Press Release, dated April 1, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 1, 2014 ASTEC INDUSTRIES, INC. By:/s/ David C. Silvious David C. Silvious Vice President and Chief Financial Officer (Principal Financial Officer)
